Name: Commission Decision of 1 June 1965 relating to fixing the percentage of customs duties to be collected as a compensatory levy on oil products in application of Article 10, Paragraph 2, second subparagraph of the Treaty
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1965-06-15

 Avis juridique important|31965D0299DÃ ©cision de la Commission, du 1er juin 1965, relative Ã la fixation, Ã l'Ã ©gard des produits pÃ ©troliers, du pourcentage des droits de douane Ã percevoir, en application de l'article 10 paragraphe 2 deuxiÃ ¨me alinÃ ©a du TraitÃ ©, Ã titre de prÃ ©lÃ ¨vement compensateur Journal officiel n ° 105 du 15/06/1965 p. 1808+++++( 1 ) JO NO 172 DU 28 . 11 . 1963 , P . 2782/63 . DECISION DE LA COMMISSION DU 1ER JUIN 1965 RELATIVE A LA FIXATION , A L'EGARD DES PRODUITS PETROLIERS , DU POURCENTAGE DES DROITS DE DOUANE A PERCEVOIR , EN APPLICATION DE L'ARTICLE 10 PARAGRAPHE 2 DEUXIEME ALINEA DU TRAITE , A TITRE DE PRELEVEMENT COMPENSATEUR ( 65/299/CEE ) LA COMMISSION DE LA COMMUNAUTE ECONOMIQUE EUROPEENNE , VU LES DISPOSITIONS DU TRAITE INSTITUANT LA COMMUNAUTE ECONOMIQUE EUROPEENNE , ET NOTAMMENT SON ARTICLE 10 PARAGRAPHE 2 DEUXIEME ET TROISIEME ALINEAS , VU LA DECISION DE LA COMMISSION DU 14 OCTOBRE 1963 ( 1 ) RELATIVE A LA CIRCULATION DES MARCHANDISES OBTENUES DANS UN ETAT MEMBRE DANS LA FABRICATION DESQUELLES SONT ENTRES DES PRODUITS QUI , DANS L'ETAT MEMBRE DE FABRICATION , N'ONT PAS ETE SOUMIS AUX DROITS DE DOUANE ET TAXES D'EFFET EQUIVALENT QUI LEUR ETAIENT APPLICABLES OU QUI ONT BENEFICIE D'UNE RISTOURNE TOTALE OU PARTIELLE DE CES DROITS OU TAXES , ET NOTAMMENT SON ARTICLE 5 , CONSIDERANT QUE , DEPUIS LE 1ER NOVEMBRE 1964 , LES DROITS DU TARIF DOUANIER COMMUN PREVUS A L'EGARD DES PRODUITS RELEVANT DES POSITIONS TARIFAIRES 27.10 , 27.11 , 27.12 ET 27.13 B SONT APPLIQUES INTEGRALEMENT PAR TOUS LES ETATS MEMBRES , ET QU'A LA MEME DATE LES DROITS AFFERENTS A CES PRODUITS ONT ETE ENTIEREMENT SUPPRIMES DANS LES ECHANGES INTRACOMMUNAUTAIRES ; QUE CETTE SITUATION NE RESULTE QUE D'UNE PRATIQUE CONCERTEE ENTRE ETATS MEMBRES ; QU'IL EST JUSTIFIE DE PORTER A 100 LE POURCENTAGE DES DROITS DE DOUANE RELATIFS AUX PRODUITS SUSVISES A PERCEVOIR , A TITRE DE PRELEVEMENT COMPENSATEUR , LORSQU'ILS SONT ENTRES DANS LA FABRICATION DE MARCHANDISES RELEVANT D'UNE DES POSITIONS TARIFAIRES ENUMEREES , A ARRETE LA PRESENTE DECISION : ARTICLE PREMIER A PARTIR DU 15 JUIN 1965 , ET PAR DEROGATION AUX DISPOSITIONS DE L'ARTICLE 5 DE LA DECISION DE LA COMMISSION DU 14 OCTOBRE 1963 AINSI QU'AUX DISPOSITIONS ARRETEES EN APPLICATION DUDIT ARTICLE , LE POURCENTAGE DES DROITS DE DOUANE RELATIFS AUX PRODUITS RELEVANT DES POSITIONS TARIFAIRES 27.10 , 27.11 , 27.12 ET 27.13 B A PRENDRE EN CONSIDERATION POUR LA DETERMINATION DU TAUX DU PRELEVEMENT COMPENSATEUR PREVU A L'ARTICLE 5 DE LADITE DECISION EST FIXE A 100 , LORSQUE LES MARCHANDISES DANS LA FABRICATION DESQUELLES SONT ENTRES LES PRODUITS SUSVISES , RELEVENT ELLES-MEMES D'UNE DES POSITIONS TARIFAIRES 27.10 , 27.11 , 27.12 ET 27.13 B . ARTICLE 2 LA PRESENTE DECISION EST DESTINEE A TOUS LES ETATS MEMBRES . FAIT A BRUXELLES , LE 1ER JUIN 1965 . PAR LA COMMISSION LE PRESIDENT WALTER HALLSTEIN